Case: 1:17-md-02804-DAP Doc #: 1171 Filed: 12/07/18 1 of 2. PageID #: 28631




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −69)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,159 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:



                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 1171 Filed: 12/07/18 2 of 2. PageID #: 28632




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                     MDL No. 2804



                  SCHEDULE CTO−69 − TAG−ALONG ACTIONS



  DIST     DIV.      C.A.NO.       CASE CAPTION


ALASKA

  AK         3       18−00273      Kenaitze Indian Tribe et al v. Purdue Pharma L.P. et al

CALIFORNIA SOUTHERN

  CAS        3       18−02626      Indian Health Council, Inc., v. Purdue Pharma L.P. et al

NORTH CAROLINA WESTERN

                                   City of Hickory v. AmerisourceBergen Drug
  NCW        5       18−00184      Corporation et al

OKLAHOMA EASTERN

                                   Seminole County Board of County Commissioners v.
  OKE        6       18−00372      Purdue Pharma, LP et al Opposed 12/5/18

TENNESSEE EASTERN

                                   Washington County, Tennessee v. Amerisourcebergen
  TNE        2       18−00205      Drug Corporation et al

TENNESSEE WESTERN

                                   Lauderdale County, Tennessee v. Amerisourcebergen
  TNW        2       18−02806      Drug Coropration et al

WEST VIRGINIA SOUTHERN

  WVS        2       18−01448      Shaffer et al v. Purdue Pharma L.P. et al
